        Case 1:20-cr-00600-AKH Document 2 Filed 11/10/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      X


UNITED STATES OF AMERICA                  SEALED INDICTMENT

                -   V.   -                20 Cr.

VICTOR RIVERA and
MICHOLS PENA,

                    Defendants.

                                      X


                                  COUNT ONE

          The Grand Jury charges:

          1.    From at least in or about June 2020 up to and

including November 2020, in the Southern District of New York

and elsewhere, VICTOR RIVERA and MICHOLS PENA, the defendants,

and others known and unknown, knowingly did combine, conspire,

confederate, and agree together and with each other to commit

robbery, as that term is defined in Title 18, United States

Code, Section 1951(b) (1), and would and did thereby obstruct,

delay, and affect commerce and the movement of articles and

commodities in commerce, as that term is defined in Title 18,

United States Code, Section 1951(b) (3), to wit, RIVERA and PENA

agreed to commit robberies in which the objects of the robberies

were Richard Mille watches worth hundreds of thousands of

dollars, and the watches were owned by businesses transacting in

interstate commerce.
        Case 1:20-cr-00600-AKH Document 2 Filed 11/10/20 Page 2 of 7




          (Title 18, United States Code, Section 1951.)

                               COUNT TWO

          The Grand Jury further charges:

          2.    On or about June 11, 2020, in the Southern

District of New York and elsewhere, VICTOR RIVERA, the

defendant, and others known and unknown, knowingly did commit

robbery, as that term is defined in Title 18, United States

Code, Section 1951(b) (1), and did thereby obstruct, delay, and

affect commerce and the movement of articles and commodities in

commerce, as that term is defined in Title 18, United States

Code, Section 195l(b) (3), and aided and abetted the same, to

wit, RIVERA and others robbed a victim of a Richard Mille watch

owned by the victim's business, and in the course of the robbery

the victim was shot.

       (Title 18, United States Code, Sections 1951 and 2.)

                              COUNT THREE

          The Grand Jury further charges:

          3.    On or about June 11, 2020, in the Southern

District of New York and elsewhere, VICTOR RIVERA, the

defendant, during and in relation to a crime of violence for

which he may be prosecuted in a court of the United States,

namely, the robbery charged in Count Two of this Indictment,



                                    2
        Case 1:20-cr-00600-AKH Document 2 Filed 11/10/20 Page 3 of 7




knowingly did use and carry a firearm, and in furtherance of

such crime, did possess a firearm, and did aid and abet the use,

carrying, and possession of a firearm, which was brandished and

discharged.

  (Title 18, United States Code, Sections 924 (c) (1) (A) (i),     (ii),
                          (iii), and 2.)

                              COUNT FOUR

          The Grand Jury further charges:

          4.    On or about August 2, 2020, in the Southern

District of New York and elsewhere, VICTOR RIVERA, the

defendant, and others known and unknown, knowingly did commit

robbery, as that term is defined in Title 18, United States

Code, Section 1951(b) (1), and did thereby obstruct, delay, and

affect commerce and the movement of articles and commodities in

commerce, as that term is defined in Title 18, United States

Code, Section 1951(b) (3), and aided and abetted the same, to

wit, RIVERA and others robbed a victim at gunpoint of a Richard

Mille watch owned by the victim's business.

       (Title 18, United States Code, Sections 1951 and 2.)




                                    3
          Case 1:20-cr-00600-AKH Document 2 Filed 11/10/20 Page 4 of 7




                                COUNT FIVE

            The Grand Jury further charges:

            5.    On or about August 2, 2020, in the Southern

District of New York and elsewhere, VICTOR RIVERA, the

defendant, and others known and unknown, during and in relation

to a crime of violence for which he may be prosecuted in a court

of the United States, namely, the robbery charged in Count Four

of this Indictment, knowingly did use and carry a firearm, and

in furtherance of such crime, did possess a firearm, and did aid

and abet the use, carrying, and possession of a firearm, which

was brandished.

  (Title 18, United States Code, Sections 924 (c) (1) (A) (i),       (ii),
                             and 2.)

                         FORFEITURE ALLEGATIONS

            6.    As a result of committing the offenses alleged in

Counts One, Two, and Four of this Indictment, VICTOR RIVERA, the

defendant, shall forfeit to the United States, pursuant to Title

18,   United States Code,   Section 981(a) (1) (C)   and Title 28 United

States Code, Section 246l(c), any and all property, real and

personal, that constitutes or is derived from proceeds traceable

to the commission of said offenses, including but not limited to

a sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses.


                                      4
          Case 1:20-cr-00600-AKH Document 2 Filed 11/10/20 Page 5 of 7




            7.    As a result of committing the offense alleged in

Count One of this Indictment, MICHOLS PENA, the defendant, shall

forfeit to the United States, pursuant to Title 18, United

States Code, Section 981 (a) (1) (C) and Title 28 United States

Code, Section 2461(c), any and all property, real and personal,

that constitutes or is derived from proceeds traceable to the

commission of said offense, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offense.

                       Substitute Assets Provision

     8.     If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

            a.   cannot be located upon the exercise of due
            diligence;

            b.   has been transferred or sold to, or deposited
            with, a third person;

            c.    has been placed beyond the jurisdiction of the

            Court;

            d.    has been substantially diminished in value; or

            e.    has been commingled with other property which

            cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section       853(p) and Title 28, United States



                                      5
        Case 1:20-cr-00600-AKH Document 2 Filed 11/10/20 Page 6 of 7




Code, Section 2461(c), to seek forfeiture of any other property

of the defendants up to the value of the above forfeitable

property.

              (Title 18, United States Code, Section 982;
            Title 21, United States Code, Section 853; and
             Title 28, United States Code, Section 2461.)



~·~
FOREP   ON                              AUDREY STRAUSS
                                                 I
                                        Acting Uriited States Attorney




                                    6
Case 1:20-cr-00600-AKH Document 2 Filed 11/10/20 Page 7 of 7




             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK




               UNITED STATES OF AMERICA

                            -   V.   -


                   VICTOR RIVERA and
                     MICHOLS PENA,

                        Defendants.




                   SEALED INDICTMENT

                           20 Cr.

         (18 U.S.C.   §§   1951, 924(c), and 2.)

                       AUDREY STRAUSS
                      United States Attorney.
